FILED
                             NOT FOR PUBLICATION
                                                                            DEC 16 2016
                   UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


REENA RAUT,                                      No.    14-71430

              Petitioner,                        Agency No. A089-673-165

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 14, 2016**
                               San Francisco, California

Before:      KOZINSKI, BYBEE and N.R. SMITH, Circuit Judges.

      1.     Petitioner Reena Raut argues that the Immigration Judge (IJ) and the

Board of Immigration Appeals (BIA) improperly relied on the asylum officer’s

notes in their adverse credibility determinations. The officer took detailed notes

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                page 2
and testified about the procedures he used to ensure that Raut understood his

questions and that he accurately recorded the interview. The BIA reasonably

concluded that the officer “was a reliable impeachment source.” Li v. Ashcroft,

378 F.3d 959, 963 (9th Cir. 2004). Raut made inconsistent statements about her

persecution. Her varied explanations were not persuasive. Thus, the agency’s

adverse credibility finding is supported by substantial evidence.


      2.     A petitioner must satisfy the Lozada elements to make an ineffective

assistance of counsel claim. See Tamang v. Holder, 598 F.3d 1083, 1089–90 (9th

Cir. 2010); Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). Strict compliance

with Lozada is not required when counsel’s ineffectiveness is plain on the face of

the record. Tamang, 598 F.3d at 1090. Raut argues that her counsel erred by not

laying a foundation for her supporting documents. But Raut’s counsel did ask

some foundational questions, and all documents were admitted for the IJ’s

consideration. Thus, there was no plain error warranting a waiver of Lozada’s

procedural requirements.


      DENIED.